ORDER
PER CURIAM:
Dawn Stewart appeals an order issued by the Labor and Industrial Relations Commission, which found her ineligible for unemployment benefits from August 5, 2012, through October 6, 2012, because she was unavailable for work. § 288.040.1(2), RSMo. Stewart argues that the Commission’s ruling was not supported by competent and substantial evidence. We disagree, and affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).